Citation Nr: 9928678	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  98-01 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased rating for status post medial 
meniscectomy of the right knee, currently rated as 10 percent 
disabling.

2.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
traumatic arthritis of the left knee.

3.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
traumatic arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from May 1975 to March 1976 
and from July 1980 to April 1981.

This appeal arises from a November 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine, that continued a 10 percent rating for post 
operative right medial meniscectomy.  That decision also 
established service connection for a left knee disability 
(secondary to the right knee) and assigned a 10 percent 
initial rating and established service connection for a back 
disability (secondary to the right knee) and assigned a 10 
percent rating initial rating.  The veteran has appealed to 
the Board of Veterans' Appeals (Board) for favorable 
resolution.

The veteran requested a Travel Board hearing in January 1998; 
however, in February 1998 he withdrew the request and has not 
indicated a desire for any hearing since that time.  

In March 1998, the veteran asserted that his service-
connected knees and back rendered him unable to work.  In 
October 1998, the RO denied a claim for a total disability 
rating for compensation based on unemployability of the 
individual (TDIU).  In November 1998, the veteran was 
notified of this decision and of his procedural and appellate 
rights.  Since a notice of disagreement has not been 
received, that issue is not in appellate status and before 
the Board at this time.  

The veteran has appealed the initial ratings assigned for his 
left knee and lumbar spine.  The Board has therefore 
recharacterized the second and third issues on appeal in 
light of the United States Court of Appeals for Veterans 
Claims' (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") holding 
in Fenderson v. West, 12 Vet. App. 119 (1999).  


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for the right knee is capable 
of substantiation and is therefore well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  

The veteran has also voiced disagreement with the initial 
rating assigned for his service-connected left knee and 
lumbar spine disabilities.  When a veteran disagrees with an 
initial rating for a service-connected disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
must consider the ratings, and, if indicated, the propriety 
of staged ratings, from the initial effective date forward.  
See Fenderson.  

In the instant case, the Board finds that the duty to assist 
the veteran includes additional development as discussed 
below.  38 U.S.C.A. § 5107(a). 

The April 1998 VA joints examination report lacks specific 
information concerning the extent to which pain limits the 
range of motion of the lumbar spine in any plane.  A 
September 1997 VA examination report notes 190 degrees of 
flexion while the 1998 report notes 80 degrees of flexion.  
While the Board suspects that the examiner meant to convey 90 
degrees of flexion in September 1997, the Board cannot supply 
medical facts.  

Furthermore, no range of motion of either knee is reported in 
the April 1998 report.  Page two of the April 1998 VA joints 
examination report ends with the sentence: "There is no 
effusion on the left." while Page three of that examination 
report begins: "2+ and there is none on the left."  This 
indicates to the Board that a portion of the record is 
missing (although some of the missing language is apparently 
supplied in the October 1998 RO rating decision).  

Continuing with the April 1998 VA joints examination report, 
the examiner noted that the veteran's knee complaints 
appeared to be out of proportion to the findings.  The 
examiner then requested an MRI for each knee, specifically to 
rule out a new tear on the right.  The MRI report dated in 
May 1998 appears to contain findings for the left knee only.  
Finally, the September 1998 addendum report indicates that 
the VA orthopedic surgeon who reviewed the MRI report was 
unsure whether the bulk of the MRI report itself referred to 
the right or to the left knee.  

The Board notes that in the consideration of limitation of 
motion, the Court has set forth certain guidelines.  In the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
expounded on the evidence required for a full evaluation of 
orthopedic disabilities. In the DeLuca case, the Court held 
that ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided by the Court in DeLuca must 
be followed in adjudicating increased rating claims where a 
rating under the diagnostic codes governing limitation of 
motion should be considered.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, should only be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board further notes that in rating knee disabilities, the 
VA must consider the opinion of the General Counsel 
(VAOPGCPREC 23-97), which held that a claimant who has 
arthritis and subluxation/instability due to service-
connected knee disability may be rated separately based on 
limitation of motion and lateral instability and subluxation, 
the appellant is entitled to a separate rating for the 
arthritis.  Thus, separate ratings under Diagnostic Codes 
5010 and 5257 must be considered for each knee disability.  

In light of the foregoing, the veteran should be afforded a 
VA orthopedic examination in order to assess the veteran's 
service-connected right knee, left knee, and back 
disabilities.  With regard to the knees, the examiner should 
ascertain the current level of functional impairment of the 
knees due to lateral instability and recurrent subluxation, 
and, if the veteran has lateral instability and subluxation 
of either knee, if that instability and/or subluxation is 
slight, moderate or severe.  In addition, the examiner should 
determine whether or not the veteran currently demonstrates 
arthritis and has limitation of motion of the knees and/or 
back with pain per the directives of DeLuca.

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet. App. 268 (1998). Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely. 
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain any VA treatment 
records of the veteran for service-
connected back and knee disabilities, 
which are not currently in the claims 
file, and add them to the claims file.  
The RO should also ensure that the entire 
April 1998 VA examination is of record.  

2.  After receiving and associating the 
above-mentioned records with the 
veteran's claims file, the claims file 
should be returned to the examiner who 
performed the May 1998 MRI examination of 
the knees (or a qualified substitute if 
that examiner is not available).  
Clarification of the MRI report is 
requested.  The examiner is asked to 
review the file and clearly distinguish 
the right knee findings from the left 
knee.  The veteran may be reexamined for 
this purpose if necessary.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of all current 
disabilities of the low back and knees.  
The claims file should be made available 
to the examiner prior to the examination.  
The examiner should ascertain the current 
level of functional impairment of the 
knees due to lateral instability and 
recurrent subluxation, and, if the 
veteran has lateral instability and 
subluxation of either knee, if that 
instability and/or subluxation is slight, 
moderate or severe.  The examiner should 
state whether the veteran has arthritis 
of the knees and, if so, whether it 
causes limitation of motion or pain and 
to what extent.  The examiner should also 
perform range of motion studies on the 
low back and, in the description of the 
results of this testing, the examiner 
should indicate in degrees what normal 
range of motion is as compared to the 
veteran's range of motion.  The examiner 
should be asked to determine whether the 
back/knees exhibit weakened movement, 
excess fatigability, or incoordination 
attributable to service-connected 
disability and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the back 
and/or either knee is used repeatedly.  
It should also, if feasible, be portrayed 
in terms of the degree of additional 
range of motion loss due to pain on use 
or during flare-ups.  

4.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased rating for a right knee 
disability as well as the veteran's 
dissatisfaction with the initial ratings 
assigned following grants of service 
connection for traumatic arthritis of the 
left knee and the lumbar spine, taking 
into consideration all applicable 
diagnostic codes.  The RO should review 
and take into consideration the 
directives of DeLuca and the General 
Counsel Opinion 23-97 (July 1, 1997).  If 
any action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






